Citation Nr: 1004458	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for lumbar disc disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service, reportedly from December 
1969 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which granted service connection 
for lumbar disc disease and assigned a 20 percent evaluation 
for the Veteran's lumbar disc disease.  The Veteran 
expressed disagreement with the evaluation assigned and 
began this appeal.

The Board observes that the September 2006 rating decision 
also granted service connection for radiculopathy of the 
right lower extremity as associated with the lumbar disc 
disease and assigned a 10 percent evaluation.  As the 
Veteran did not express disagreement with this decision, 
this matter is not before the Board.

The Board does believe that, given the RO's decision to 
grant service connection for radiculopathy of the right 
lower extremity as associated with the lumbar disc disease, 
that the evidence of record, specifically the diagnosis of 
"L5 radiculopathy, right greater than left" raises a claim 
for service connection for radiculopathy of the left lower 
extremity as associated with the lumbar disc disease.  
However, this matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's lumbar disc disease does not manifest 
limitation of forward flexion to 30 degrees, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater 
than 20 percent for lumbar disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September and October 2005, and in 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially maintains that he is entitled to a 
disability evaluation greater than 20 percent for his lumbar 
disc disease.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several 
grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings," whether it is an initial rating case or 
not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Veteran's back disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5243, the Diagnostic Code 
for intervertebral disc syndrome.  Disorders of the spine 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, evaluation are assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation is 
for assignment when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

The next higher 40 percent evaluation is for assignment when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or when there's favorable ankylosis of the entire 
thoracolumbar spine.  Higher evaluations at the 50 percent 
level are provided for with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 
percent evaluation for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (5) indicates that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

Note (1) specifies that for purposes of evaluations under 
Diagnostic Code 5243 that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

With respect to neurological symptoms in this case, as 
indicated above, the Board notes that in the September 2006 
rating decision the RO granted the Veteran a separate 
disability rating for radiculopathy of his right lower 
extremity associated with his service-connected lumbar disc 
disease, assigning a disability evaluation of 10 percent 
under Diagnostic Code 8520.  The Veteran has not expressed 
disagreement with that decision.  Therefore, the questions 
of a separate evaluation for neurological impairment, or the 
evaluation assigned for that impairment, are not before the 
Board.

The evidence for consideration in this case includes the 
Veteran's service treatment records.  In a September 1970 
service treatment record, the Veteran complained of lower 
back pain, as he twisted his body during field training.  In 
February 1973, it was noted that he injured his back jumping 
from a helicopter three years earlier and continued to have 
spasms.  In January 1975, he continued to complain of low 
back pain and right side numbness.  In March 1975, he was 
diagnosed as having a herniated nucleus pulposus L5-S1, and 
he underwent a L5 right hemilaminectomy.  In June 1977, he 
appeared before a Medical Board, and in August 1977 the 
Secretary of the Navy found him physically unfit to perform 
his duties and directed that he be temporarily retired due 
to his physical disability.  

In June 2006, the Veteran underwent a private Magnetic 
Resonance Imagining (MRI) of the lumbar spine.  The 
physician diagnosed him as having a herniated disc fragment 
in the right L4 foramen that had not changed since the 
previous MRI in November 1999.  He was also diagnosed as 
having smaller right postero-lateral disc herniation at L5-
S1 and radiculopathy.  

During the July 2006 VA examination, the Veteran reported 
having weekly pain the past few years, which was worse with 
walking and he had flare-ups every few months that lasted up 
to five days.  He had pain every day for the previous two 
months, which resulted in increased pain, decreased range of 
motion and weakness.  He had no fatigue or incoordination.  
He stated that twisting and bumping his back made the pain 
worse, and rest and lying down helped.  He had spasms of 
pain when he moved, and the pain sometimes radiated to his 
right lower abdomen.  He reported no incapacitating 
episodes.  He was able to do some housework, but he could 
not vacuum or do yard work.  He worked as a salesman for 
stone masonry, as he could no longer do the lifting required 
as a stone mason.  He stated that in the past two months he 
has had a hard time measuring buildings and has increased 
pain with traveling.  In the past two months, he missed 14 
days of work; prior to that, he rarely missed work.  

On physical examination, he walked leaning toward the left 
and was hunched over, but he used no assistive devices.  
Occasionally with movements, such as leaning his head back, 
he appeared to have a muscle spasm in his back.  On 
evaluation of his thoracolumbar spine, he had a mild spasm 
in the right lumbar region, but no tenderness.  He had 
flexion to 55 degrees with pain at 30 degrees, extension to 
30 degrees with pain at 0 degrees, right lateral flexion to 
15 degrees with pain at 15 degrees, left lateral flexion to 
25 degrees with pain at 15 degrees, right rotation to 15 
degrees with pain at 15 degrees, and left rotation to 30 
degrees with pain at 15 degrees.  There was no change in 
active or passive range of motion during repeat motion 
testing and no additional loss of ranges of motion of the 
involved spine due to pain, weakness, impaired endurance, 
fatigue, incoordination, or flare-up.  He was diagnosed as 
having lumbar disc disease with a history of 
[hemi]laminectomy in 1975.  He had flare-ups of back pain 
and radicular pain with signs of radiculopathy in the right 
lower extremity.  

In his November 2006 Notice of Disagreement, the Veteran 
stated he told the July 2006 VA examiner that he had 
incapacitating episodes three to four times per year that 
last between five to 20 days per episode.  He claimed that 
the examiner incorrectly concluded that the episodes only 
had a total duration of at least two weeks but less than 
four weeks in the past 12 months.  He also reported that he 
received a 30 percent disability evaluation at discharge 
from service.  He reiterated this in his April 2007 
Substantive Appeal (VA Form 9).  

During the May 2007 VA examination, the Veteran explained 
that he has flare-ups that occur in two ways and occur four 
to six times per year.  He said some episodes, in which the 
pain is an eight or nine out of 10, usually last a week or 
more where he will lie down and be on bed rest that is not 
physician prescribed for an incapacitating episode.  He 
stated that the most recent episode was six months earlier; 
he received an epidural and had alleged physician prescribed 
bed rest for a day.  The Veteran reported that as he is part 
owner of the masonry shop, he can take days off without 
losing any pay.  He stated that he misses up to 20 or 30 
days per year, which are not prescribed by a physician.  

On physical examination, he had a mildly antalgic gait 
favoring the right side.  He moved stiffly, but he used no 
assistive devices.  He had right paravertebral hypertrophy 
and an increase in the size of the paravertebral muscles on 
the right.  He was tender at the lumbosacral junction 
especially on the right side which refers pain down into his 
right posterior thigh.  He has flexion to 60 degrees with 
pain at that end range, extension to 10 degrees with pain 
throughout the range, and left and right lateral flexion 15 
and 10 degrees, respectively, with pain at those end ranges.  
He had no change in active or passive range of motion during 
repeat motion testing and no additional loss of range of 
motion of the lumbosacral spine due to pain, weakness, 
impaired endurance, fatigue, and incoordination flares.  He 
was diagnosed as having a history of L5-S1 hemilaminectomy 
with continued chronic lumbosacral pain and strain as well 
as L5 radiculopathy, right greater than left.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a schedular rating 
in excess of 20 percent for the Veteran's lumbar disc 
disease.  As noted above, a 40 percent evaluation is 
appropriate when forward flexion of the thoracolumbar spine 
is limited to 30 degrees or less or when there is favorable 
ankylosis of the entire thoracolumbar spine.  Regarding both 
the July 2006 and May 2007 VA examinations, and the various 
treatment records, the Veteran does not warrant an increase 
in rating as there was no evidence of ankylosis of his 
thoracolumbar spine.  Moreover, the July 2006 examination 
showed forward flexion of the thoracolumbar spine to 55 
degrees with pain at 30 degrees and the May 2007 examination 
demonstrated forward flexion of the thoracolumbar spine to 
60 degrees with pain at the end range.  Thus, based on the 
aforementioned evidence, the Veteran has not met the 
schedular requirements for a 40 percent disability 
evaluation under Diagnostic Code 5243.

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by 
the record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran's 
disability is manifested by painful motion.  Although the 
Veteran has shown pain on motion, the Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
lumbar disc disease are, however, already contemplated by 
the 20 percent rating for his back disability.

Regarding DeLuca criteria, the July 2006 and May 2007 VA 
examinations found that the Veteran's range of motion did 
not change during repeat motion testing.  Moreover, the 
examiners concluded that there was no evidence of additional 
limitation of motion or functional impairment due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
motion of the lumbar spine.  Moreover, on both examinations, 
there was no evidence of ankylosis of the entire 
thoracolumbar spine.  Thus, based upon the evidence of 
record, there is no indication that pain due to the 
Veteran's back disability causes functional loss greater 
than that contemplated by the 20 percent evaluation 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

Again, disorders of the spine may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  In this regard, the Board 
notes that the Veteran has been diagnosed with lumbar disc 
disease, thus a discussion of an evaluation rating increase 
under Diagnostic Code 5243 is necessary.

As noted above, under Diagnostic Code 5243, a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  During the 
July 2006 VA examination, the Veteran reported to the VA 
examiner that he had no incapacitating episodes, but he 
missed 14 days of work due to back pain in the past year.  
In his November 2006 Notice of Disagreement, he stated that 
he had incapacitating episodes three to four times per year 
that lasted between five to 20 days per episode.  During the 
May 2007 VA examination, he stated that he had 
incapacitating episodes four to six times per year, and that 
he rests in bed as a result.  He asserted that only once and 
for only one day he was prescribed bed rest by a private 
physician.  However, as indicated above, Note (1) of 
Diagnostic Code 5243 holds that an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

In the present case, while there is no record that actually 
reflects that the Veteran had acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician, even 
if the Board accepts the Veteran's claim that he was 
prescribed bed rest by a physician for one day, that does 
not meet the requirements for a higher evaluation for 
Diagnostic Code 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Therefore, given the evidence of record, the 
Veteran does not warrant a 40 percent disability evaluation 
under Diagnostic Code 5243.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability 
level and symptomatology.  If this is the case, the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral for extraschedular consideration 
is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step-- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)

In this instance, the Veteran's limitation of motion in his 
lumbar spine is clearly accounted for in Diagnostic Code 
5243, which compensates for limitations of flexion with or 
without pain due to a herniated disc.  The Board finds a 20 
degree rating adequately addresses the Veteran's symptoms, 
including time lost from work.  In this regard, it should be 
remembered, as indicated above, that the percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several 
grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
As such, the Board finds that the Diagnostic Code for the 
Veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.

In sum, there is no support for a disability evaluation in 
excess of 20 percent for the Veteran's lumbar disc disease.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

An initial disability evaluation in excess of 20 percent for 
lumbar disc disease is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


